Title: From Benjamin Franklin to David Gregorie, 9 October 1780
From: Franklin, Benjamin
To: Gregorie, David


Sir,
Passy, Oct. 9. 1780.
I received the Letter you did me the honour of writing to me the 30th. past. The king having by a late Ordinance directed the Council of Prizes to take Cognisance of Causes arising from the Conduct of Privateers fitted out in France by his Subjects, tho’ under American Commissions, I apprehend that your proper Application for Redress will be to that Council. As you may in the Course of Such Application have occasion for the papers you enclos’d to me, I shall hold them ready to be deliver’d to any Person you may appoint to call for them. I have the Honour to be, Sir,
M. David Gregorie, Mt. at Dunkirk.
